Exhibit 10.11.1

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of November 8,
2018, by and between ARE-MA REGION NO. 58, LLC, a Delaware limited liability
company (“Landlord”), and RUBIUS THERAPEUTICS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A.          Landlord and Tenant are now parties to that certain Lease Agreement
dated as January 18, 2018 (the “Lease”).  Pursuant to the Lease, Tenant leases
certain premises consisting of approximately 48,192 rentable square feet
(“Original Premises”) in that certain to-be-constructed building to be known as
399 Binney Street, Cambridge, Massachusetts (the “Building”).  The Original
Premises are more particularly described in the Lease.  Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

B.          Landlord and Tenant desire, subject to the terms and conditions set
forth below, to amend the Lease to, among other things, expand the size of the
Original Premises by adding approximately 37,742 rentable square feet of space,
consisting of (i) that portion of the first floor of the Building containing
approximately 7,423 rentable square feet (the “First Floor Space”), and (ii)
that portion of lower level of the Building containing approximately 30,319
rentable square feet, all as shown on Exhibit A attached to this First Amendment
(collectively, the “Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.          Expansion Premises.  In addition to the Original Premises,
commencing on the Expansion Premises Commencement Date (as defined below),
Landlord leases to Tenant, and Tenant leases from Landlord, the Expansion
Premises, subject to all of the same terms and conditions of the Lease as are
applicable to the Original Premises (except as otherwise provided in this First
Amendment).

2.          Delivery of Expansion Premises.  Landlord shall use reasonable
efforts to deliver the Expansion Premises to Tenant so that Tenant can occupy
the Expansion Premises for the Permitted Use (“Delivery” or “Deliver”) with (x)
all base Building mechanical, electrical and plumbing systems serving the
Expansion Premises in good operating condition and repair, and (y) free and
clear of all tenants and occupants, on or before the Target Expansion Premises
Commencement Date with Landlord’s Work in the Expansion Premises Substantially
Completed, subject to Tenant Delays and Force Majeure delays.  If Landlord fails
to timely Deliver the Expansion Premises, Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom, and the Lease and this First
Amendment shall not be void or voidable.  Notwithstanding anything to the
contrary contained herein, if Landlord fails to Deliver the Expansion Premises
to Tenant (i) on or before September 1, 2019 (as such date may be extended for
Tenant Delays and Force Majeure delays) (“Initial Expansion Abatement Date”),
Base Rent payable with respect to the Expansion Premises shall be abated 1 day
for each day after the Initial Expansion Abatement Date (as such date may be
extended for Tenant Delays and Force Majeure delays) that Landlord fails to
Deliver the Expansion Premises to Tenant, and (ii) on or before October 1, 2019
(as such date may be extended for Tenant Delays and Force Majeure delays)
(“Second Expansion Abatement Date”), Base Rent payable with respect to the
Expansion Premises shall be abated 2 days for each day after the Second
Expansion Abatement Date (as such date may be extended for Tenant Delays and
Force

 

 



 

Picture 1 [ruby20181231ex101114a78001.jpg]

1

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

Majeure delays) that Landlord fails to Deliver the Expansion Premises to
Tenant.  If Landlord does not Deliver the Expansion Premises on or before
December 1, 2019, for any reason other than Force Majeure delays and Tenant
Delays, the Lease with respect to the Expansion Premises only may be terminated
by Tenant by written notice to Landlord, and if so terminated by Tenant: (a) all
of the provisions of this First Amendment shall terminate and be of no further
force or effect, and (b) neither Landlord nor Tenant shall have any further
rights, duties or obligations under the Lease with respect to the Expansion
Premises, except with respect to provisions which expressly survive termination
of the Lease.  If Tenant does not elect to terminate the Lease with respect to
the Expansion Premises on or before December 6, 2019, such right to terminate
the Lease with respect to the Expansion Premises shall be waived and the Lease
with respect to the Expansion Premises shall remain in full force and
effect.  As used herein, the terms “Landlord’s Work,” “Tenant Delays” and
“Substantially Completed” shall have the meanings set forth for such terms in
the work letter attached to this First Amendment as Exhibit B (“Expansion
Premises Work Letter”).  The Work Letter attached to the Lease as Exhibit C does
not apply with respect to the Expansion Premises.

The “Expansion Premises Commencement Date” shall be the earlier to occur of: (i)
the date that Landlord Delivers the Expansion Premises to Tenant, or (ii) the
date that Landlord could have Delivered the Expansion Premises to Tenant but for
Tenant Delays.  The “Target Expansion Premises Commencement Date” shall be
August 1, 2019.

Except as set forth in the Expansion Premises Work Letter:  (i) Tenant shall
accept the Expansion  Premises in their condition as of the Expansion Premises
Commencement Date, subject to all applicable Legal Requirements; (ii) Landlord
shall have no obligation for any defects in the Expansion Premises; and (iii)
Tenant’s taking possession of the Expansion Premises shall be conclusive
evidence that Tenant accepts the Expansion Premises and that the Expansion
Premises were in good condition at the time possession was taken.  Any occupancy
of the Expansion Premises by Tenant before the Expansion Premises Commencement
Date shall be subject to all of the terms and conditions of the Lease, including
the obligation to pay Base Rent and Operating Expenses.  Notwithstanding the
foregoing, Base Rent and Operating Expenses shall not be payable during the
period that Tenant is accessing the Expansion Premises to perform Tenant’s Work
(as defined in the Expansion Premises Work Letter) pursuant to Section 6 of the
Expansion Premises Work Letter and not for the conduct of Tenant’s business in
the Expansion Premises.

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this First Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Expansion Premises, and/or the suitability of the Expansion Premises for
the conduct of Tenant’s business, and Tenant waives any implied warranty that
the Expansion Premises are suitable for the Permitted Use.

3.          Premises; Rentable Area of Premises.  Commencing on the Expansion
Premises Commencement Date, the defined terms “Premises” and “Rentable Area of
Premises” on page 1 of the Lease shall be deleted in their entirety and replaced
with the following:

“Premises:  That portion of the Building containing approximately 85,934
rentable square feet, consisting of (i) the entire 3rd floor, containing
approximately 47,136 rentable square feet (the “Third Floor Space”), (ii) a
portion of the 4th floor, containing approximately 1,056 rentable square feet
(the “Fourth Floor Space”), (iii) a portion of the first floor, containing
approximately 7,423 rentable square feet (the “First Floor Space”), and (iv) a
portion of the lower level, containing approximately 30,319 rentable square feet
(the “Lower Level Space”), all as shown on Exhibit A.”





 

Picture 1 [ruby20181231ex101114a78001.jpg]

1

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

“Rentable Area of Premises:  85,934 sq. ft.”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
First Amendment.

4.          Base Rent.

a.              Original Premises.  Tenant shall continue to pay Base Rent with
respect to the Original Premises as provided for under the Lease through the
Original Premises Expiration Date (as defined below).

b.              First Floor Space.  Commencing on the Expansion Premises
Commencement Date, Tenant shall pay Base Rent with respect to the First Floor
Space in the amount of $[***] per rentable square foot of the First Floor Space
per year.  On each anniversary of the Expansion Premises Commencement Date,
(each, an “Expansion Premises Adjustment Date”), Base Rent payable with respect
to the First Floor Space shall be increased by multiplying the Base Rent payable
with respect to the First Floor Space immediately before such Expansion Premises
Adjustment Date by [***]% and adding the resulting amount to the Base Rent
payable with respect to the First Floor Space immediately prior to such
Expansion Premises Adjustment Date.  Base Rent adjustments for the First Floor
Space for any fractional calendar month shall be prorated.

c.              Lower Level Space.  Commencing on the Expansion Premises
Commencement Date, Tenant shall pay Base Rent with respect to the Lower Level
Space in the amount of $[***] per rentable square foot of the Lower Level Space
per year.  On each Expansion Premises Adjustment Date, Base Rent payable with
respect to the Lower Level Space shall be increased by multiplying the Base Rent
payable with respect to the Lower Level Space immediately before such Expansion
Premises Adjustment Date by [***]% and adding the resulting amount to the Base
Rent payable with respect to the Lower Level Premises immediately prior to such
Expansion Premises Adjustment Date.  Base Rent adjustments for the Lower Level
Space for any fractional calendar month shall be prorated.

d.              Additional TI Allowance.  In addition to the Tenant Improvement
Allowance (as defined in the Expansion Premises Work Letter), Landlord shall,
subject to the terms of the Expansion Premises Work Letter, make available to
Tenant the Additional TI Allowance (as defined in the Expansion Premises Work
Letter). Commencing on the Expansion Premises Commencement Date and continuing
thereafter on the first day of each month through the Expansion Premises
Expiration Date, Tenant shall pay the amount necessary to fully amortize the
portion of the Additional TI Allowance (as defined in the Expansion Premises
Work Letter) actually funded by Landlord, if any, in equal monthly payments with
annual interest at a rate of 8% per annum over the Base Term, which interest
shall begin to accrue on the date that Landlord first disburses such Additional
TI Allowance (as defined in the Expansion Premises Work Letter) or any
portion(s) thereof (“Expansion Premises TI Rent”). Any of the Additional TI
Allowance (as defined in the Expansion Premises Work Letter) and applicable
interest remaining unpaid as of the Expansion Premises Expiration Date or
earlier termination of the Lease shall be paid to Landlord in a lump sum on the
Expansion Premises Expiration Date or earlier termination of this
Lease.  Tenant, at Tenant’s option, may prepay the Expansion Premises TI Rent in
full at any time without penalty.

5.          Tenant’s Share.  Commencing on the Expansion Premises Commencement
Date, the defined term “Tenant’s Share” on page 1 of the Lease shall be deleted
in its entirety and replaced with the following:





 

Picture 1 [ruby20181231ex101114a78001.jpg]

2

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

“Tenant’s Share:  52.02%”

6.          Base Term.  Commencing on the date of this First Amendment, the
defined term “Base Term” on page 1 of the Lease shall be deleted in its entirety
and replaced with the following:

“Base Term.  Beginning on (i) the Commencement Date with respect to the Original
Premises, and ending with respect to the Original Premises on the date that is
96 months from the first day of the first full month following the Commencement
Date (the “Original Premises Expiration Date”), and (ii) the Expansion Premises
Commencement Date with respect to the Expansion Premises, and ending with
respect to the Expansion Premises on the date that is 108 months after the first
day of the first month following the Expansion Premises Commencement Date (the
“Expansion Premises Expiration Date”).

If Tenant does not extend the Term of the Lease pursuant to Section 40 of the
Lease (as amended by Section 9 of this First Amendment), then on the day
immediately following the Expansion Premises Expiration Date, the definitions of
“Premises,” “Rentable Area of Premises” and “Tenant’s Share” shall be adjusted
to account for the expiration of the Lease with respect to the Original
Premises.  Otherwise, on the day immediately following the Expansion Premises
Expiration Date, the definitions of “Premises,” “Rentable Area of Premises” and
“Tenant’s Share” shall be adjusted to account for the expiration of the Lease
with respect to the Expansion Premises.

7.          Security Deposit.  Commencing on the date of this First Amendment,
the defined term “Security Deposit” on Page 1 of the Lease is deleted in its
entirely and replaced with the following:

“Security Deposit:  $[***]”

Landlord currently holds a Security Deposit of $[***] under the
Lease.  Concurrently with Tenant’s delivery of a signed original of this First
Amendment to Landlord, Tenant shall deliver to Landlord an amended Letter of
Credit which increases the amount of the existing Letter of Credit being held by
Landlord to $[***] or an additional Letter of Credit in the amount of $[***].

8.          Parking.  Commencing on the Expansion Premises Commencement Date,
subject to the terms of Section 10 of the Lease, in addition to Tenant’s Parking
Allocation, Tenant shall have the right, in common with other tenants of the
Project to use 0.9 parking spaces per 1,000 rentable square feet of the
Expansion Premises (“Tenant’s Expansion Premises Parking Allocation”) in the OKS
Garage to park in those areas designated for non-reserved parking, subject in
each case to Landlord’s rules and regulations and Tenant’s payment of the
Monthly Parking Changes with respect to each parking space.  Tenant has elected
to use all of Tenant’s Expansion Premises Parking Allocation commencing on the
Expansion Premises Commencement Date.  As of the date of this First Amendment,
the Monthly Parking Charge is $[***] per parking space per month, plus
applicable taxes.

9.          Right to Extend Term.  Notwithstanding anything to the contrary
contained in the Lease, (a) Tenant shall only have the right to exercise its
Extension Right under Section 40 of the Lease with respect to the entire
Premises (i.e., the Original Premises and the Expansion Premises), (b) if Tenant
exercises its Extension Right pursuant to Section 40, then, (i) the Term of the
Lease with respect to the Original Premises will be extended for an additional
60 months following the Original Premises Expiration Date (“Extended Original
Premises Expiration Date”), and (ii) the Term of the Lease with respect to the
Expansion Premises will be extended from the Expansion Premises Expiration Date
through the Extended Original Premises Expiration Date, such that the Term of
the





 

Picture 1 [ruby20181231ex101114a78001.jpg]

3

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

Lease with respect to the Original Premises and the Expansion Premises will
expire concurrently.  Commencing on the day immediately following the Expansion
Premises Expiration Date, Tenant shall commence paying Base Rent on a per
rentable square foot basis with respect to the Expansion Premises at the same
Base Rent per rentable square foot that Tenant is then paying with respect to
the Original Premises (as determined and as adjusted pursuant to Section 40 of
the Lease).  For the avoidance of doubt, Tenant shall continue to pay Base Rent
as required under this First Amendment with respect to the Expansion Premises
through the Expansion Premises Expiration Date.

10.        Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this First Amendment and that no
Broker brought about this transaction, other than Newmark Knight
Frank.  Landlord and Tenant each hereby agrees to indemnify and hold the other
harmless from and against any claims by any Broker, other than Newmark Knight
Frank, claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this First
Amendment.

11.        OFAC.  Tenant and, to Tenant’s knowledge, all beneficial owners of
Tenant are currently (a) in compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the Term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

12.        Miscellaneous.

a.              This First Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions.  This First
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b.              This First Amendment is binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and assigns.

c.              This First Amendment may be executed in 2 or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature process
complying with the U.S. federal ESIGN Act of 2000) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes.  Electronic signatures
shall be deemed original signatures for purposes of this First Amendment and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures.

d.              Except as amended and/or modified by this First Amendment, the
Lease is hereby ratified and confirmed and all other terms of the Lease shall
remain in full force and effect, unaltered and unchanged by this First
Amendment.  In the event of any conflict between the provisions of this First
Amendment and the provisions of the Lease, the provisions of this First
Amendment shall





 

Picture 1 [ruby20181231ex101114a78001.jpg]

4

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

prevail.  Whether or not specifically amended by this First Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this First Amendment.

[Signatures are on next page]

 





 

Picture 1 [ruby20181231ex101114a78001.jpg]

5

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

 

 

 

TENANT:

 

 

 

RUBIUS THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Joanne M. Protano

 

Print Name:

Joanne M. Protano

 

Title:

SVP Finance and Secretary

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-MA REGION NO. 58, LLC,

 

a Delaware limited liability company

 

 

 

BY:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

a Maryland corporation,

 

 

general partner

 

 

 

 

 

By:

/s/ Jackie Clem

 

 

Print Name:

Senior Vice President

 

 

Title:

RE Legal Affairs

 

 



 

Picture 1 [ruby20181231ex101114a78001.jpg]

6

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

EXHIBIT A

Expansion Premises

 

[***].

 

 



 

Picture 2 [ruby20181231ex101114a78001.jpg]

A-1

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

EXHIBIT B

Expansion Premises Work Letter

THIS EXPANSION PREMISES WORK LETTER (this “Expansion Premises Work Letter”) is
made by and between ARE-MA REGION NO. 59, LLC, a Delaware limited liability
company (“Landlord”), and RUBIUS THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Lease Agreement
dated as of January 18, 2018, as amended by that certain First Amendment to
Lease Agreement dated of even date herewith (the “First Amendment”) (as amended,
the “Lease”), by and between Landlord and Tenant.  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

1.           General Requirements.

(a)         Tenant’s Authorized Representative.  Tenant designates Joanne
Protano and Torben Straight Nissen (either such individual acting alone,
“Tenant’s Representative”) as the only persons authorized to act for Tenant
pursuant to this Expansion Premises Work Letter.  Landlord shall not be
obligated to respond to or act upon any request, approval, inquiry or other
communication (“Communication”) from or on behalf of Tenant in connection with
this Expansion Premises Work Letter unless such Communication is in writing from
Tenant’s Representative.  Tenant may change either Tenant’s Representative at
any time upon not less than 5 business days advance written notice to
Landlord.  Neither Tenant nor Tenant’s Representative shall be authorized to
direct Landlord’s contractors in the performance of Landlord’s Work (as
hereinafter defined).

(b)         Landlord’s Authorized Representative.  Landlord designates William
DePippo and Tim White (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Expansion Premises Work Letter.  Tenant shall not be obligated to respond
to or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Expansion Premises Work Letter unless
such Communication is in writing from Landlord’s Representative.  Landlord may
change either Landlord’s Representative at any time upon not less than 5
business days advance written notice to Tenant. Landlord’s Representative shall
be the sole persons authorized to direct Landlord’s contractors in the
performance of Landlord’s Work.

(c)         Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that:  (i) The Richmond Group shall be the general
contractor (the “General Contractor”) for the Tenant Improvements, (ii) Perkins
& Will shall be the architect (the “TI Architect”) for the Tenant Improvements,
and (iii) any subcontractors for the Tenant Improvements shall be selected by
Landlord, subject to Tenant’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Landlord shall contract with the TI Architect
and the General Contractor for the design and construction of Landlord’s Work.

2.           Tenant Improvements.

(a)         Tenant Improvements Defined.  As used herein, “Tenant Improvements”
shall mean all improvements to the Expansion Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below.  Other than Landlord’s Work (as defined in Section 3(a)) below, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Expansion Premises for Tenant’s use and occupancy.

(b)         Tenant’s Space Plans.  Tenant shall deliver to Landlord and the TI
Architect schematic drawings and outline specifications (the “TI Design
Drawings”) detailing Tenant’s requirements for the Tenant Improvements within 5
business days of the date hereof.  Not more than 5 business days thereafter,





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-1

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

Landlord shall deliver to Tenant the written objections, questions or comments
of Landlord and the TI Architect with regard to the TI Design Drawings.  Tenant
shall cause the TI Design Drawings to be revised to address such written
comments and shall resubmit said drawings to Landlord for approval within 5
business days thereafter.  Such process shall continue until Landlord has
approved the TI Design Drawings.  It is hereby acknowledged by Landlord and
Tenant that the TI Design Drawings must be completed and approved not later than
January 15, 2019, in order for the Landlord’s Work to be Substantially Complete
by the Target Expansion Premises Commencement Date (as defined in the First
Amendment).

(c)         Working Drawings.  Landlord shall cause the TI Architect to prepare
and deliver to Tenant for review and comment construction plans, specifications
and drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the TI
Design Drawings.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements.  Tenant shall deliver its written comments on the TI Construction
Drawings to Landlord not later than 10 business days after Tenant’s receipt of
the same; provided, however, that Tenant may not disapprove any matter that is
consistent with the TI Design Drawings without submitting a Change
Request.  Landlord and the TI Architect shall consider all such comments in good
faith and shall, within 10 business days after receipt, notify Tenant how
Landlord proposes to respond to such comments, but Tenant’s review rights
pursuant to the foregoing sentence shall not delay the design or construction
schedule for the Tenant Improvements.  Any disputes in connection with such
comments shall be resolved in accordance with Section 2(d) hereof.  Provided
that the design reflected in the TI Construction Drawings is consistent with the
TI Design Drawings, Tenant shall approve in writing the TI Construction Drawings
submitted by Landlord, unless Tenant submits a Change Request.  Once approved by
Tenant, subject to the provisions of Section 4 below, Landlord shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(b) below).

(d)         Approval and Completion.  It is hereby acknowledged by Landlord and
Tenant that the TI Construction Drawings must be completed and approved not
later than February 22, 2019, in order for the Landlord’s Work to be
Substantially Complete by the Target Expansion Premises Commencement Date.  Upon
any dispute regarding the design of the Tenant Improvements, which is not
settled within 10 business days after notice of such dispute is delivered by one
party to the other, Tenant may make the final decision regarding the design of
the Tenant Improvements, provided (i) Tenant acts reasonably and such final
decision is either consistent with or a compromise between Landlord’s and
Tenant’s positions with respect to such dispute, (ii) that all costs and
expenses resulting from any such decision by Tenant shall be payable out of the
TI Fund (as defined in Section 5(e) below), and (iii) Tenant’s decision will not
affect the base Building, structural components of the Building or any Building
systems.  Any changes to the TI Construction Drawings following Landlord’s and
Tenant’s approval of same requested by Tenant shall be processed as provided in
Section 4 hereof.

3.           Performance of Landlord’s Work.

(a)         Definition of Landlord’s Work.  As used herein, “Landlord’s Work”
shall mean the work of constructing the Tenant Improvements.

(b)         Commencement and Permitting.  Landlord shall commence construction
of the Tenant Improvements upon Landlord’s obtaining a building permit (the “TI
Permit”) authorizing the construction of the Tenant Improvements consistent with
the TI Construction Drawings approved by Tenant as provided herein.  The cost of
obtaining the TI Permit shall be payable from the TI Fund.  Tenant shall assist
Landlord in obtaining the TI Permit.  If any Governmental Authority having
jurisdiction over the construction of Landlord’s Work or any portion thereof
shall impose terms or conditions upon the construction thereof that:  (i) are
inconsistent with Landlord’s obligations hereunder, (ii) increase the cost of
constructing Landlord’s





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-2

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

Work, or (iii) will materially delay the construction of Landlord’s Work,
Landlord and Tenant shall reasonably and in good faith seek means by which to
mitigate or eliminate any such adverse terms and conditions.

(c)         Completion of Landlord’s Work.  Landlord shall use commercially
reasonable efforts to Substantially Complete Landlord’s Work by the Target
Expansion Premises Commencement Date.  It is hereby acknowledged by Landlord and
Tenant that the permit set based on the TI Construction Drawings must be
completed on or before February 22, 2019, in order for Landlord’s Work to be
Substantially Completed by the Target Expansion Premises Commencement
Date.  Landlord shall substantially complete or cause to be substantially
completed Landlord’s Work in a good and workmanlike manner, in accordance with
the TI Permit subject, in each case, to Minor Variations and normal “punch list”
items of a non-material nature that do not interfere with Tenant’s use of the
Expansion Premises (“Substantial Completion” or “Substantially Complete”), which
punch list items shall be completed by Landlord within sixty (60) days after the
date of Substantial Completion.  Upon Substantial Completion of Landlord’s Work,
Landlord shall require the TI Architect and the General Contractor to execute
and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704.  For purposes of this Expansion Premises Work Letter,
“Minor Variations” shall mean any modifications reasonably required:  (i) to
comply with all applicable Legal Requirements and/or to obtain or to comply with
any required permit (including the TI Permit); (ii) to comply with any request
by Tenant for modifications to Landlord’s Work; (iii) to comport with good
design, engineering, and construction practices that are not material; or (iv)
to make reasonable adjustments for field deviations or conditions encountered
during the construction of Landlord’s Work.

(d)         Selection of Materials.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Landlord and
Tenant, the option will be selected at Landlord’s sole and absolute subjective
discretion.  As to all building materials and equipment that Landlord is
obligated to supply under this Expansion Premises Work Letter, Landlord shall
select the manufacturer thereof in its sole and absolute subjective discretion.

(e)         Delivery of the Expansion Premises.  When Landlord’s Work is
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e), Tenant shall accept the Expansion Premises.  Tenant’s taking
possession and acceptance of the Expansion Premises shall not constitute a
waiver of:  (i) any warranty with respect to workmanship (including installation
of equipment) or material (exclusive of equipment provided directly by
manufacturers), (ii) any non-compliance of Landlord’s Work with applicable Legal
Requirements, or (iii) any claim that Landlord’s Work was not completed
substantially in accordance with the TI Construction Drawings (subject to Minor
Variations and such other changes as are permitted hereunder) (collectively, a
“Construction Defect”).  Tenant shall have one year after Substantial Completion
within which to notify Landlord of any such Construction Defect discovered by
Tenant, and Landlord shall use reasonable efforts to remedy or cause the
responsible contractor to remedy any such Construction Defect within 30 days
thereafter.  Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord's reasonable
efforts, fails to remedy such Construction Defect within such 30-day period, in
which case Landlord shall continue to use reasonable efforts to cause such
Construction Defect to be remedied.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Expansion Premises.  If requested by Tenant, Landlord shall attempt to obtain
extended warranties from manufacturers and suppliers of such equipment, but the
cost of any such extended warranties shall be borne solely out of the TI
Fund.  Landlord shall promptly undertake and complete, or cause to be completed,
all punch list items.

(f)          Expansion Premises Commencement Date Delay.  Except as otherwise
provided in the Lease, Delivery of the Expansion Premises shall occur when
Landlord’s Work has been Substantially





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-3

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

Completed, except to the extent that completion of Landlord’s Work shall have
been actually delayed by any one or more of the following causes (“Tenant
Delay”):

(i)          Tenant’s Representative was not available within 3 business days to
give or receive any Communication or to take any other action required to be
taken by Tenant within the time period required hereunder;

(ii)         Tenant’s request for Change Requests (as defined in Section 4(a)
below) whether or not any such Change Requests are actually performed;

(iii)        Construction of any Change Requests;

(iv)        Tenant’s request for materials, finishes or installations requiring
unusually long lead times;

(v)         Tenant’s delay in reviewing, revising or approving plans and
specifications beyond the periods set forth herein;

(vi)        Tenant’s delay in providing information critical to the normal
progression of Landlord’s Work within the time period required hereunder (or, if
no time period is provided for hereunder, 2 business days).  Tenant shall
provide such information as soon as reasonably possible, but in no event longer
than one week after receipt of any request for such information from Landlord;

(vii)       Tenant’s delay in making payments to Landlord for Excess TI Costs
(as defined in Section 5(e) below);

(viii)      Labor disharmony as a result of non-union labor employed by any
contractor or subcontractor engaged by Tenant or any Tenant Party; or

(ix)        Any other act or omission by Tenant or any Tenant Party (as defined
in the Lease), or persons employed by any of such persons that continues for
more than 2 business days after Landlord’s written notice thereof to Tenant.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.

4.           Changes.  Any changes requested by Tenant to the Tenant
Improvements after the delivery and approval by Landlord of the TI Design
Drawings shall be requested and instituted in accordance with the provisions of
this Section 4 and shall be subject to the written approval of Landlord and the
TI Architect, such approval not to be unreasonably withheld, conditioned or
delayed.

(a)         Tenant’s Request for Changes.  If Tenant shall request changes to
the Tenant Improvements (“Changes”), Tenant shall request such Changes by
notifying Landlord in writing in substantially the same form as the AIA standard
change order form (a “Change Request”), which Change Request shall detail the
nature and extent of any such Change.  Such Change Request must be signed by
Tenant’s Representative.  Landlord shall, before proceeding with any Change, use
commercially reasonable efforts to respond to Tenant as soon as is reasonably
possible with an estimate of:  (i) the time it will take, and (ii) the
architectural and engineering fees and costs that will be incurred, to analyze
such Change Request (which costs shall be paid from the TI Fund to the extent
actually incurred, whether or not





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-4

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

such change is implemented).  Landlord shall thereafter submit to Tenant in
writing, within 5 business days of receipt of the Change Request (or such longer
period of time as is reasonably required depending on the extent of the Change
Request), an analysis of the additional cost or savings involved, including,
without limitation, architectural and engineering costs and the period of time,
if any, that the Change will extend the date on which Landlord’s Work will be
Substantially Complete.  Any such delay in the completion of Landlord’s Work
caused by a Change, including any suspension of Landlord’s Work while any such
Change is being evaluated and/or designed, shall be Tenant Delay.

(b)         Implementation of Changes.  If Tenant:  (i) approves in writing the
cost or savings and the estimated extension in the time for completion of
Landlord’s Work, if any, and (ii) deposits with Landlord any Excess TI Costs
required in connection with such Change, Landlord shall cause the approved
Change to be instituted.  Notwithstanding any approval or disapproval by Tenant
of any estimate of the delay caused by such proposed Change, the TI Architect’s
good faith determination of the amount of Tenant Delay in connection with such
Change shall be final and binding on Landlord and Tenant.

5.           Costs.

(a)         Budget For Tenant Improvements.  Before the commencement of
construction of the Tenant Improvements, Landlord shall obtain a detailed
breakdown by trade of the costs incurred or that will be incurred in connection
with the design and construction of the Tenant Improvements (the “Budget”).  The
Budget shall be based upon the TI Construction Drawings approved by Tenant.  If
the Budget is greater than the TI Allowance, the TI Costs shall be funded on a
pari passu basis as costs are incurred in accordance with Sections 5(e) and 5(f)
below.

(b)         TI Allowance.  Landlord shall make available for the payment of the
TI Costs a tenant improvement allowance Tenant a “TI Allowance” in the maximum
amount of $[***] per rentable square foot of the Expansion Premises.

The TI Allowance shall be disbursed in accordance with this Expansion Premises
Work Letter.  Tenant shall have no right to the use or benefit (including any
reduction to or payment of Base Rent) of any portion of the TI Allowance not
required for the construction of (i) the Tenant Improvements described in the TI
Construction Drawings approved pursuant to Section 2(d) or (ii) any Changes
pursuant to Section 4.

(c)         Additional TI Allowance.  Landlord shall make available for the
payment of Excess TI Costs an additional tenant improvement allowance (the
“Additional TI Allowance”) of $[***], which shall, to the extent used, result in
TI Rent pursuant to Section 4(d) of the First Amendment.  Within 5 business days
of receipt of the Budget from Landlord, Tenant shall notify Landlord in writing
how much of the Additional TI Allowance Tenant has elected to receive from
Landlord (the “Additional TI Allowance Election”); provided, however that if
Tenant does not elect the full amount of the Additional TI Allowance in the
Additional TI Allowance Election, Tenant may elect to have additional funds, not
to exceed any positive amount remaining after subtraction of the amount elected
in the Additional TI Allowance Election from the Additional TI Allowance, to be
made available to pay for Excess TI Costs (if any, the “Subsequent Additional TI
Allowance Election”), upon 10 business days’ prior written notice to Landlord,
which prior written notice of any Subsequent Additional TI Allowance Election
shall be given, if at all, within 45 days of the date of Tenant’s initial
Additional TI Allowance Election. The Subsequent Additional TI Allowance
Election and Additional TI Allowance Election (or if no Subsequent Additional TI
Allowance Election is made within the time period required, the Additional TI
Allowance Election itself) shall be final and binding on Tenant, and may not
thereafter be modified without Landlord’s consent, which may be granted or
withheld in Landlord’s sole and absolute subjective discretion.

(d)         Costs Includable in TI Fund.  The TI Fund (as defined in Section
5(e) below) shall be used solely for the payment of design, permits and
construction costs in connection with the construction





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-5

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

of the Tenant Improvements, including, without limitation, the cost of
electrical power and other utilities used in connection with the construction of
the Tenant Improvements, the cost of preparing the TI Design Drawings and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
out-of-pocket expenses, costs resulting from Tenant Delays and the cost of
Changes (collectively, “TI Costs”).  Notwithstanding anything to the contrary
contained herein, the TI Fund shall not be used to purchase any furniture,
personal property or other non-building system materials or equipment,
including, but not limited to, Tenant’s voice or data cabling, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Tenant Improvements.

(e)         Excess TI Costs.  Landlord shall have no obligation to bear any
portion of the cost of any of the Tenant Improvements except to the extent of
the TI Allowance and the Additional TI Allowance that Tenant has elected to
receive.  If at any time the remaining TI Costs under the then-current Budget
exceed the remaining unexpended TI Allowance and Additional TI Allowance that
Tenant has elected to receive (such excess sometimes referred to herein as
“Excess TI Costs”), each party’s obligations for payment shall be as set forth
in this Section 5(e) and in Section 5(f).  The TI Allowance, the Additional TI
Allowance and Excess TI Costs are herein referred to as the “TI Fund.”  As used
in this Work Letter, “Landlord’s Portion” shall equal the TI Allowance and the
Additional TI Allowance that Tenant has elected to receive.  For purposes of
this Work Letter, “Landlord’s Proportionate Share” shall mean a fraction, the
numerator of which shall be the Landlord’s Portion and the denominator of which
shall be the then-current Budget.  If at any time TI Costs under the
then-current Budget exceed the TI Allowance and the Additional TI Allowance that
Tenant has elected to receive, the difference shall be referred to herein as
“Tenant’s Portion.”  For purposes of this Work Letter, “Tenant’s Proportionate
Share” shall mean a fraction, the numerator of which is Tenant’s Portion and the
denominator of which is the then-current Budget.  Upon notice to Tenant,
Landlord may equitably adjust Landlord’s Proportionate Share and Tenant’s
Proportionate Share from time to time based on changes in the anticipated TI
Costs.  After the end of each calendar month, beginning with the month in which
Landlord obtains the Budget: (i) Landlord shall determine the TI Costs incurred
for the prior calendar month (and if applicable, for the period prior to Lease
execution) (collectively, the “Total Monthly Costs”), (ii) Tenant shall
reimburse Landlord within the time period set forth in Section 5(f) below for
Tenant’s Proportionate Share of Total Monthly Costs, and (iii) Landlord shall
pay Landlord’s Proportionate Share of Total Monthly Costs from the remaining
amount of the TI Allowance and Additional TI Allowance that Tenant has elected
to receive.

(f)          Funding Requisition; Reconciliation; Timely Payment.  Landlord
shall submit to Tenant monthly during the performance of the Tenant Improvements
a report (each, a “Reimbursement Notice”) setting forth in reasonable
detail:  (i) a computation of the TI Costs incurred during the prior calendar
month, including without limitation costs relating to all requested Changes;
(ii) the then-current cumulative TI Costs; and (iii) Landlord’s calculation of
the parties’ respective responsibilities for payment of such costs for such
month (i.e., the estimated amounts of Tenant’s Portion and/or Landlord’s Portion
due for such month).  Each month, Landlord shall prepare a reconciliation of
actual TI Costs with TI Costs in accordance with the Budget for which Tenant has
advanced Tenant’s Proportionate Share, and: (x) in the event of any overpayment
by Tenant, then, solely to the extent of any Tenant’s Proportionate Share that
Tenant has actually deposited with Landlord, such overpayment shall be credited
against the amounts next due hereunder unless construction of the Tenant
Improvements is completed, in which case such overpayment shall be promptly
refunded to Tenant; and (y) in the event of an underpayment by Tenant, Tenant
shall, as a condition precedent to Landlord’s obligation to complete the Tenant
Improvements, reimburse Landlord therefor within thirty (30) days of receipt of
a Reimbursement Notice.  Notwithstanding anything to the contrary set forth in
this Section, Tenant shall be fully and solely liable for TI Costs and the costs
of Changes and Minor Variations in excess of the TI Allowance and Additional TI
Allowance that Tenant has elected to receive.  Reimbursement Notices may be sent
during a calendar month for the prior calendar month and shall be submitted no
later than the end of each calendar month for the prior calendar month.  Upon
final completion of the Tenant Improvements (including all Punch List Items),
Landlord shall prepare a final reconciliation consisting of a reconciliation of
the total costs of the Tenant Improvements.  Tenant shall pay





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-6

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

to Landlord the amount of Tenant’s Proportionate Share of Total Monthly Costs as
set forth in each Reimbursement Notice within thirty (30) days of receipt of
each Reimbursement Notice (or such lesser period as may be required to enable
Landlord to comply with the Massachusetts “Prompt Pay” legislation).  Such
payment by Tenant shall be a condition precedent to Landlord’s obligation to
complete the Tenant Improvements.  If Tenant fails to pay Tenant’s Proportionate
Share of Total Monthly Costs as set forth in any Reimbursement Notice within
such period, Landlord shall have all of the rights and remedies set forth in the
Lease for nonpayment of Rent (including, but not limited to, the right to
interest at the Default Rate and the right to assess a late charge, each in
accordance with the terms of the Lease).  For purposes of any claims made or
litigation instituted with regard to Tenant’s Portion or Tenant’s Proportionate
Share of Total Monthly Costs, such amounts shall constitute Rent under the
Lease.

6.           Tenant Access.

(a)         Tenant’s Access Rights.  Landlord hereby agrees to permit Tenant
access, at Tenant’s sole risk and expense, to the Expansion Premises (i) 60 days
prior to the Expansion Premises Commencement Date to perform any work (“Tenant’s
Work”) required by Tenant (including, without limitation, installing furniture,
fixtures, equipment and cabling in the Premises) other than Landlord’s Work,
provided that such Tenant’s Work is coordinated with the TI Architect and the
General Contractor, and complies with the Lease and all other reasonable
restrictions and conditions Landlord may impose, and (ii) prior to the
completion of Landlord’s Work, to inspect and observe work in process; all such
access shall be during normal business hours or at such other times as are
reasonably designated by Landlord.  Any entry and access by Tenant shall comply
with all established safety practices of the General Contractor and Landlord
until completion of Landlord’s Work and acceptance thereof by Tenant.

(b)         No Interference.  Neither Tenant nor any Tenant Party (as defined in
the Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right, in
addition to other rights and remedies under the Expansion Premises Work Letter
or the Lease, to exclude Tenant and/or any Tenant Party from the Expansion
Premises until Substantial Completion of Landlord’s Work.

(c)         Labor Harmony.  Tenant agrees that any work performed by or on
behalf of Tenant or any Tenant Party shall be performed in such manner and by
such persons as shall maintain harmonious labor relations at the Project.  If
labor disharmony arises as a result of non-union labor employed by a
subcontractor or other contractor engaged by Tenant or any Tenant Party, and
such labor disharmony causes a delay in the construction of the Non-TI Project
Improvements or Landlord’s Work, such delay shall be a Tenant Delay under this
Work Letter.  If labor disharmony arises as a result of a contractor or
subcontractor engaged by Tenant or any Tenant Party, or if Landlord reasonably
believes that a contractor or subcontractor employed by Tenant or any Tenant
Party will cause labor disharmony in the Project, Landlord shall have the right,
in addition to other rights and remedies under the Work Letter or Lease, to
exclude from the Premises and Project such contractor or subcontractor employed
by Tenant or any Tenant Party.

(d)         No Acceptance of Expansion Premises.  The fact that Tenant may, with
Landlord’s consent, enter into the Expansion Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Expansion
Premises, but in such event Tenant shall defend with counsel reasonably
acceptable by Landlord, indemnify and hold Landlord harmless from and against
any loss of or damage to Tenant’s property, completed work, fixtures, equipment,
materials or merchandise, and from liability for death of, or injury to, any
person, caused by the act or omission of Tenant or any Tenant Party.





 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-7

***Confidential Treatment Requested***

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. §200.80(b)(4)

 

7.           Miscellaneous.

(a)         Consents.  Whenever consent or approval of either party is required
under this Expansion Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.

(b)         Modification.  No modification, waiver or amendment of this
Expansion Premises Work Letter or of any of its conditions or provisions shall
be binding upon Landlord or Tenant unless in writing signed by Landlord and
Tenant.

(c)         No Default Funding.  In no event shall Landlord have any obligation
to fund any portion of the TI Allowance or to perform any Landlord’s Work during
any period that Tenant is in Default under the Lease.

 

 

Picture 3 [ruby20181231ex101114a78001.jpg]

B-8

***Confidential Treatment Requested***

--------------------------------------------------------------------------------